Exhibit 10.1

 





ASSET AND FRANCHISE AGREEMENT PURCHASE AGREEMENT

 

THIS ASSET AND FRANCHISE AGREEMENT PURCHASE AGREEMENT (“Agreement”) is made and
entered into on August 15, 2019 (“Effective Date”), by and between The Joint
Corp., a Delaware corporation (“TJC”), Well Adjusted Ventures, LLC, a California
limited liability company (“Seller”), and Jim Burbach, an individual (the
“Shareholder”). TJC, Seller, and Shareholder shall at times be collectively
referred to as the “Parties.”

 

Background:

 

A.                 The Shareholder is the franchisee under a franchise agreement
with TJC for The Joint franchise number 31125 known as Eastlake, and located at
884 Eastlake Parkway, Suite #1616, Chula Vista, CA 91914 (the “Subject
Franchise”);

 

B.                  Seller and the Shareholder will sell to TJC, and TJC will
purchase from Seller, all of Seller’s interest in the Subject Franchise and the
“Franchise Agreement” (as defined below), on the terms and conditions set forth
in this Agreement; and

 

C.                  The Shareholder owns all of the outstanding interests in the
Seller.

 

D.                 The Parties, in conjunction with this Asset and Franchise
Agreement Purchase Agreement, mutually desire to terminate the “Franchise
Agreement” (as defined below) as set forth below. The Franchisee will surrender
the Territory and mutually terminate the Franchise Agreement, other than
Franchisee’s “Post-Termination Obligations” (as defined below).

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
undertakings herein contained and other valuable consideration, the adequacy of
which is acknowledged by all Parties, the Parties hereby agree as follows:

 

1.Purchase and Sale

 

(a)                Except as provided herein, at the “Closing" (as hereinafter
defined in Section 5) of the transactions contemplated hereby, Seller and
Shareholder shall sell, assign, transfer and deliver, or cause its affiliates to
assign, transfer and deliver, to TJC, and TJC shall purchase and accept from
Seller, Shareholder and/or their affiliates, the “Assets” (as defined below);
free and clear of any and all liens, claims (including, without limitation,
title claims and claims of taxing authorities), encumbrances, pledges, security
interests or charges of any kind whatsoever, and shall assume the obligations
only as specifically stated herein, for the purchase price set forth in Section
4 hereof.

 

(b)For purposes of this Agreement, “Assets” shall mean:

 

(i)                 the franchise agreement between Seller and TJC dated
September 28, 2012 for the Subject Franchise, as more particularly described in
Schedule 1(b)(i) attached hereto as and made a part hereof, without any transfer
fees (as amended, the “Franchise Agreement”);

 

(ii)       all of Seller’s interest in equipment, machinery, tools, maintenance
supplies, fixed assets, office equipment, leasehold improvements, furniture,
fixtures, inventories and supplies and other similar items of tangible personal
property (together the “Personal Property”) used or held for use by Seller in
the Subject Franchise, which is more particularly listed and described in
Schedule 1(b)(ii) attached hereto and made a part hereof;

 



- 1 -

 

 

(iii)       all of Seller’s interest in any membership agreements, prepaid
services packages and other agreements or arrangements Seller has made with
patients of the Subject Franchise, together with any deposits or prepayments
(for packages or otherwise) made by any patients covered by such agreements or
arrangements to the extent related to services to be performed after Closing,
which amount shall be computed by adding two components: 1) the value of such
interest as of June 21 2019, which shall not exceed $15,000.00, and 2) one
hundred percent (100%) of such interest accruing from June 22, 2019 through the
Closing (hereinafter, the “Prepayment Balance”);

 

(iv)       the trademarks, trade names, copyrights and all other intellectual
property rights of Seller associated with the Subject Franchise and all of
Seller’s goodwill attributable to the Subject Franchise;

 

(v)       all telephone numbers and domain names associated with the Subject
Franchise;

 

(vi)       copies of all medical records with respect to patients of the Subject
Franchise and all documents and records in the possession of Seller pertaining
to patients and employees of the Subject Franchise;

 

(vii)       to the extent transferable, all licenses, government approvals and
permits and all other approvals and permits relating to the Subject Franchise;

 

(viii)       all of Seller’s interests as tenant (including leasehold
improvements) under its leases for the premises occupied by the Subject
Franchise, a copy of which is attached hereto as Exhibit A and made a part
hereof (hereinafter, the “Lease”); and

 

(ix)       the agreements and contracts which TJC has expressly agreed to assume
and which are listed on Schedule 1(b)(ix) (together, the “Assumed Contracts”).

 

(c)                Termination of Franchise Agreement. As of the Effective Date,
the Parties hereby agree that effective as of the Effective Date, the Franchise
Agreement, along with any addendums, amendments, exhibits, security agreements
related to the Franchise Agreement, and all of the Parties’ rights and
obligations thereunder, shall be terminated and of no further force and effect
subject to the following: All obligations imposed upon Franchisee under this
Termination and Release, and the Franchise Agreement that survive the
termination, expiration or transfer of the Agreement, including but not limited
to the “Post-Termination Obligations” and the “Survival Provisions” (without
limitation Section 16 of the Franchise Agreement), shall survive and Franchisee
agrees to comply with all such Post-Termination Obligations and Survival
Provisions as applicable to each in accordance with the terms of the Franchise
Agreement notwithstanding its termination. Notwithstanding the foregoing, the
Post-Termination Obligations and Survival Provisions related to competition or
covenants not-to-compete, shall not be enforced by Franchisor (excepting any
usage of Trade Secrets, Confidential Information or the Marks as defined in the
Franchise Agreement).

 

(d)                Lease Assignment. TJC agrees that contemporaneously with the
executed assignment of the Lease from Seller to TJC, TJC shall: 1) remit to
Seller the amount of $4,053.00, which is currently held by Landlord as a
security deposit; and 2) remit to the Landlord the amount of $1,000.00 in
payment of the Lease transfer fee.

 



- 2 -

 



 

2.Excluded Assets

 

Notwithstanding anything to the contrary contained in this Agreement, it is
expressly acknowledged by TJC that Seller will not be conveying to TJC (a) any
cash, cash equivalents, working capital, or accounts receivable (other than
accounts receivable under membership agreements or other arrangements described
in Section 1(b)(iii) above for periods after Closing), (b) any of the proceeds
of the transaction described in this Agreement, (c) the items listed on the
attached Schedule 2, and (d) any other assets, properties or rights of Seller
owned or used by Seller but not used in or directly related to the Subject
Franchise (collectively, the “Excluded Assets”).

 

3.No Assumption of Liabilities

 

Except as expressly provided in this Agreement, TJC shall not assume any debts,
liabilities or obligations of Seller or its shareholders, members, affiliates,
officers, employees or agents of any nature, whether known or unknown, fixed or
contingent, including, but not limited to, debts, liabilities or obligations
with regard or in any way relating to any contracts (including, without
limitation, any of the following: (i) employment agreements; (ii) stock transfer
agreements; (iii) medical direction agreements; (iv) that certain “Management
Agreement” dated _________________ by and between Seller and
_________________________; or (v) any other documents related to the business,
leases for real or personal property, trade payables, tax liabilities,
disclosure obligations, product liabilities, liabilities to any regulatory
authorities, liabilities relating to any claims, litigation or judgments, any
pension, profit-sharing or other retirement plans, any medical, dental,
hospitalization, life, disability or other benefit plans, any stock ownership,
stock purchase, deferred compensation, performance share, bonus or other
incentive plans, or any other similar plans, agreements, arrangements or
understandings which Seller, or any of its affiliates, maintain, sponsor or are
required to make contributions to, in which any employee of Seller participates
or under which any such employee is entitled, by reason of such employment, to
any benefits (collectively the (“Excluded Liabilities”). For the avoidance of
doubt, any liability under any lease for real property for the Subject
Franchise, whether or not assumed by TJC, for the period before Closing, shall
be an Excluded Liability. However, any liability for periods after Closing under
any assigned lease for real property for a Subject Franchise shall not be an
Excluded Liability.

 

4.Payment of Purchase Price

 

(a)                The purchase price to be paid by TJC for the Assets (the
“Purchase Price”) is Three Hundred Twenty-Five Thousand Dollars and No/100
($325,000.00), subject to adjustment as set forth in Section 4(d);

 

(b)                TJC will pay to Seller the amount of $300,000.00 in cash by
business check within one (1) day of Closing, less the following items: (i) any
amounts to be paid to third parties in connection with the satisfaction of liens
or security interests affecting the Assets; (ii) any amounts required to be paid
to the landlord in connection with the assignment of the Lease; (iii) that
portion of the Prepayment Balance that was sold and collected after June 1, 2019
and is still outstanding; and (iv) any outstanding or accrued royalties,
advertising contributions and other fees under the Franchise Agreement through
the “Closing Date” (as hereinafter defined in Section 5) (collectively, the “FA
Fees”);

 

(c)                Subject to Section 4(d) below, the $25,000.00 balance of the
Purchase Price (the “Purchase Price Balance”) shall be paid by TJC to Seller
ninety (90) calendar days after the Closing Date (the “Purchase Price Balance
Due Date”); and

 



- 3 -

 

 

(d)                Within ninety (90) days after Closing Date, the Purchase
Price Balance shall be adjusted by appropriate pro-rations for rent, state and
local real estate taxes and transfer taxes, sales tax, service and utility
contracts, any merchant card collections on account of the Subject Franchise
only for periods after the Closing, balance of any security deposit held by the
landlord under the Lease that transfers to TJC, and/or FA Fees, payroll and
employee related payments related to the Subject Franchise in respect of periods
prior to Closing (the “Adjustments”). The Parties shall cooperate to determine
the amounts of the Adjustments, and shall use commercially reasonable efforts to
determine amounts within sixty (60) days after Closing Date and shall reimburse
the other party as necessary and as detailed below. The agreed amount of the
Adjustments shall be documented by a written calculation signed by the Parties
hereto (the “Adjustment Agreement”). In the event that the Parties agree that
the Adjustments in favor of Seller are greater than the Adjustments in favor of
TJC, TJC shall remit the net amount of Adjustments to Seller along with the
remittance of the Purchase Price Balance on the Purchase Price Balance Due Date.
In the event that the Parties agree that the Adjustments in favor of TJC are
greater than the Adjustments in favor of Seller, the Purchase Price Balance
shall be reduced by the net amount of the Adjustments. Any Adjustments received
by TJC following the ninety (90)-day period shall be remitted to the Seller by
written notice within sixty (60) days of TJC’s receipt, upon which Seller shall
remit to TJC the amount of those Adjustments within thirty (30) days of such
written notice.

 

5.Closing

 

Subject to the satisfaction or waiver of the conditions described in Sections 9
and 10, the Closing of the transactions described herein shall take place on or
about August 15, 2019, but in any event no later than August 19, 2019, at such
time as the Parties agree, and shall occur at the offices of TJC. The date on
which the Closing takes place is referred to in this Agreement as the “Closing
Date.” At the Closing, Seller shall deliver, or cause its affiliates to deliver,
such bills of sale, assignments, certificates and other documents and
instruments as may reasonably be requested by TJC to carry out the transfer and
assignment to TJC of the Assets, including execution of the “Bill of Sale and
Assignment,” attached hereto at Exhibit B. Following the Closing, the Parties
shall cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting party, and to any
taxing or regulatory authority, all information, records or documents relating
to tax obligations and regulatory compliance matters of Seller for all periods
on or prior to the Closing Date, and shall preserve all such information,
records and documents until the expiration of any applicable statute of
limitations and extensions thereof.

 

6.Representations, Warranties and Covenants of Seller and the Shareholder

 

Seller and Shareholder hereby jointly and severally represent and warrant to TJC
as follows, and further memorialized hereto at Exhibit D – Seller’s Certificate:

 

(a)       Organization. Seller is a corporation duly organized and validly
subsisting under the laws of the State of California, and each has full power
and authority to conduct its business as it is now being conducted, and to
execute, deliver and perform this Agreement.

 

(b)       Authority. Seller is not a party to, subject to, or bound by any
agreement, judgment, order, writ, injunction, or decree of any court or
governmental body that prevents or impairs the carrying out of this Agreement.
The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements contemplated hereby have been duly
authorized by all required corporate, limited liability company or limited
partnership action of Seller. All other actions (including all action required
by state law and by the organizational documents of Seller) necessary to
authorize the execution, delivery and performance by Seller of this Agreement,
the bills of sale transferring the Assets, the assignments in connection
herewith and the other documents, instruments and agreements necessary or
appropriate to carry out the transactions herein contemplated, have been taken
by Seller. Upon the execution of this Agreement and the other documents and
instruments contemplated hereby by Seller and the Shareholder (and assuming the
due execution and delivery by the other parties), this Agreement and such other
documents and instruments will be the valid and legally binding obligations of
Seller and the Shareholder, enforceable against each of them in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity). Except as set forth on Schedule 6(b), no authorization, consent,
approval or other order of, declaration to or filing with any third party,
including any governmental body or authority is required for the approval or
consummation by Seller or the Shareholder of the transactions contemplated by
this Agreement. Seller and the Shareholder agree that assignment of the Lease
shall not be subject to or contingent upon any novation or any release of any
principal obligor or guarantor thereunder.

 



- 4 -

 

 

(c)                Taxes. Seller has filed when due in accordance with all
applicable laws (or properly and timely filed an extension therefor) all tax
returns required under applicable statutes, rules or regulations to be filed by
it. As of the time of filing, such returns were accurate and complete in all
material respects. All taxes due with respect to Seller and the Assets, and all
additional assessments received, have been paid. Seller is not delinquent in the
payment of any such tax and none has requested any extension of time within
which to file any tax return, which return has not since been filed. There are
no federal, state, local or other tax liens outstanding on any of the Assets
being sold hereunder.

 

(d)                Title to and Condition of Assets. Seller has good and
marketable title to (or, with respect to any Assets that are leased, a valid
leasehold interest in) all of the Assets to be acquired by TJC at the Closing,
free from any liens, adverse claims, security interest, rights of other parties
or like encumbrances of any nature. The Assets consisting of physical property
are in good condition and working order, normal wear and tear excepted, and
function properly for their intended uses.

 

(e)                Compliance with Laws. To the best of Seller’s and
Shareholder’s knowledge, neither Seller nor the Subject Franchise is in
violation of, nor are they or any of them subject to any liability in respect
of, any federal, state, county, township, city or municipal laws, codes,
regulations or ordinances (including without limitation those relating to
environmental protection, health, hazardous or toxic substances, fire or safety
hazards, occupational safety, labor laws, employment discrimination,
subdivision, building or zoning) with respect to the conduct of the Subject
Franchise, nor has Seller received any notices of investigation or violation
pertaining to any such matters. To the best of Seller’s and Shareholder’s
knowledge, Seller has, and all professional employees or agents of Seller have,
all licenses, franchises, permits, authorizations or approvals from all
governmental or regulatory authorities required for the conduct of the Subject
Franchise and neither Seller nor the professional employees or agents of Seller
have violated any such license, franchise, permit, authorization or approval or
any terms or conditions thereof.

 

(f)                 Litigation. There is no action, suit or proceeding pending,
threatened against or affecting the Assets, or relating to or arising out of,
the ownership or operation of the Assets, including claims by employees of the
Subject Franchise.

 

(g)                Employees. Schedule 6(g) attached hereto contains a complete
and correct list of the name, position, current rate of compensation and any
vacation or holiday pay and any other compensation arrangements or fringe
benefits, of each current employee of Seller who is directly employed in the
Subject Franchise (collectively, the “Employees”). Seller and Shareholder hereby
agree to terminate all of the Employees as of the Closing Date and pay any and
all compensation due the Employees through the Closing Date; including, but not
limited to, all base pay, hourly pay, bonuses and commission, vacation and sick
time, and any severance obligations.

 



- 5 -

 

 



(h)                Contracts. Seller has delivered to TJC copies of any and all
material contracts, leases, agreements, software licensing agreements, or
commitments, unless customarily kept in non-physical, non-pdf format or other
digital document format, with respect to the Assets or the Subject Franchise.
Except as set forth in Schedule 6(h), no consent or approval of any third party
is required for the assignment to TJC of any contracts that TJC is assuming
pursuant to Sections 1(b)(iii), (vi), (vii), (viii), and (ix).

 

(i)                 Financial Statements. Seller has delivered to TJC the
financial statements for the Subject Franchise as of and for the calendar years
2017, 2018 and 2019 (through July) (collectively, the “Financial Statements”).
The Financial Statements fairly present and will fairly present the financial
position and results of operations of the Subject Franchise as of and for the
periods presented.

 

(j)                 Claims. Neither Seller, Shareholder, nor any other person
who holds or has ever held a direct or indirect interest in the Subject
Franchise has any claim, demand, or cause of action for damages of any kind
whatsoever, whether known or unknown, against TJC or its officers, directors,
employees, attorneys, agents, successors and assigns by reason of any event,
occurrence or omission arising under, or relating to, the Subject Franchise.

 

(k)                Pre-Closing Operations. Until such time as the Subject
Franchise has been transferred and assigned to TJC, Seller and the Shareholder
shall continue to operate the Subject Franchise in a commercially reasonable
manner (including without limitation, engaging in the sale of any products or
packages at discounted amounts, or other revenue “stuffing” activities),
consistent with the respective franchise agreement, and neither the Seller nor
any of the Shareholder shall take any actions or operate the Subject Franchise
in such a way as to cause or precipitate any diminution in their prospective,
post-closing sales or any material shift in their prospective, post-closing
revenue streams.

 

(l)                 Due Diligence Request. Seller agrees and acknowledges that
TJC delivered the Due Diligence Request attached hereto at Exhibit E. Seller
further warrants, represents and covenants that it has disclosed all material
disclosures, documentation and information responsive to the Due Diligence
Request.

 

7.TJC’s Representations and Warranties

 

TJC represents and warrants to Seller and the Shareholder as follows:

 

(a)                Organization of TJC. TJC is a corporation duly organized and
validly subsisting under the laws of the state of Delaware, and TJC has full
power and authority to conduct its business as it is now being conducted, and to
execute, deliver and perform this Agreement.

 

(b)                Authorization. TJC is not a party to, subject to or bound by
any agreement, judgment, order, writ, injunction, or decree of any court or
governmental body that prevents or impairs the carrying out of this Agreement.
The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements contemplated hereby have been duly
authorized by TJC’s Board of Directors. All other actions (including all action
required by state law and by the organizational documents of TJC) necessary to
authorize the execution, delivery and performance by TJC of this Agreement, the
Note, the bill of sale transferring the Assets, the assignments in connection
herewith and the other documents, instruments and agreements necessary or
appropriate to carry out the transactions herein contemplated, have been taken
by TJC. Upon the execution of this Agreement and the other documents and
instruments contemplated hereby by TJC, this Agreement and such other documents
and instruments will be the valid and legally binding obligations of TJC,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 



- 6 -

 

 

(c)                No Consent or Approval Required. No authorization, consent,
approval or other order of, declaration to or filing with any governmental body
or authority, including, without limitation, with respect to environmental
matters, is required for the consummation by TJC of the transactions
contemplated by this Agreement.

 

(d)                No Violation of Other Agreements. Neither the execution and
delivery of this Agreement nor compliance with the terms and conditions of this
Agreement by TJC will breach or conflict with any of the terms, conditions or
provisions of any agreement or instrument to which TJC is or may be bound or
constitute a default thereunder or result in a termination of any such agreement
or instrument.

 

(e)                Financial Capability. TJC will have at Closing, sufficient
internal funds available to pay the Purchase Price and any fees or expenses
incurred by TJC in connection with the transactions contemplated hereby.

 

8.Pre-Closing Events

 

(a)                General. Pending Closing, the Parties shall use commercially
reasonable efforts to take all actions that may be necessary to close the
transaction in accordance with the terms of this Agreement (but TJC shall not be
required to waive any of the TJC Closing Conditions, and Seller and the
Shareholder shall not be required to waive any of the Seller Closing
Conditions).

 



(b)                Conduct of Business. Pending Closing, Seller and the
Shareholder shall:

 

(i)                 conduct the business of the Subject Franchise in the
ordinary course and use commercially reasonable efforts, in consultation with
(but without being bound by) TJC’s transition management team personnel, to
maintain and grow the business of the Subject Franchise and to preserve their
goodwill and advantageous relationships with patients, employees, suppliers and
other persons having business dealings with the Subject Franchise. In
clarification of the foregoing, Seller and Shareholder hereby acknowledge and
agree that they shall not sell “Heavily Discounted Prepaid Packages” (defined
herein) from the Subject Franchise from June 1, 2019 until the Closing Date.
“Heavily Discounted Prepaid Packages” shall mean prepaid packages that are
priced below the average pricing Seller and Shareholder sold prepaid packages at
the Subject Franchise during the preceding two years; and

 

(ii)               not take any affirmative action that results in the
occurrence of an event of default under any contract or agreement to which
Seller is a party and take any reasonable action within Seller’s control that
would avoid the occurrence of such default.

 



- 7 -

 

 

(c)Access to Information. Pending Closing, Seller and the Shareholder shall:

 

(i)                 afford TJC and its representatives (including its lawyers,
accountants, consultants and the like) reasonable access during normal business
hours, but without unreasonable interference with operations, to the Seller’s
books and records and other documents relating to the Subject Franchise;

 

(ii)               respond to reasonable inquires by TJC and its representatives
regarding Seller;

 

(iii)             cause Seller to furnish TJC and its representatives with all
information and copies of all documents concerning Seller that TJC and its
representatives reasonably request;

 

(iv)              deliver to TJC, Seller’s financial statements for the period
between July 1, 2019 and the end of the last full month before Closing; and

 

(v)                otherwise cooperate with TJC in its due diligence activities.

 

(d)                Notice of Developments. Pending Closing, Seller and the
Shareholder shall promptly give notice to TJC of:

 

(i)                 any fact or circumstance of which Seller or Shareholder
becomes aware that causes or constitutes a material inaccuracy in or material
breach of any of Seller’s or Shareholder’s representations and warranties in
Section 6 as of the date of this Agreement;

 

(ii)               any fact or circumstance of which Seller or a Shareholder
becomes aware that would cause or constitute a material inaccuracy in or
material breach of any of Seller’s or the Shareholder’s representations and
warranties in Section 6 if those representations and warranties were made on and
as of the date of occurrence or discovery of the fact or circumstance; or

 

(iii)             the occurrence of any event of which Seller or Shareholder
becomes aware that reasonably could be expected to make satisfaction of any TJC
Closing Condition impossible or unlikely.

 

(e)                Supplements to Schedules. Pending Closing, Seller may
supplement or correct the Schedules to this Agreement as necessary to insure
their completeness and accuracy. No supplement or correction to any Schedule or
Schedules to this Agreement shall be effective, however, to cure any breach or
inaccuracy in any of the representations and warranties; but if TJC does not
exercise its right to terminate this Agreement under Section 12 and closes the
transaction, the supplement or correction shall constitute an amendment of the
Schedule or Schedules to which it relates for all purposes of this Agreement.

 

9.TJC Closing Conditions

 

Except as provided herein, TJC’s obligation to close the transaction is subject
to the satisfaction of each of the following conditions (the “TJC Closing
Conditions”) at or prior to Closing:

 

(a)       Seller’s and the Shareholder’s representations, warranties and
covenants in Section 6, as qualified or limited by any exceptions in the
Schedules to Section 6, are true, correct and fulfilled on the Closing Date as
if made at and as of Closing (other than representations and warranties that
address matters as of a certain date, which were true and correct as of that
date);

 



- 8 -

 

 

(b)       Seller and the Shareholder have executed and delivered all of the
documents and instruments that they are required to execute and deliver or enter
into prior to or at Closing, and have performed, complied with or satisfied in
all material respects all of the other obligations, agreements and conditions
under this Agreement that they are required to perform, comply with or satisfy
at or prior to Closing, and Seller and the Shareholder shall have delivered to
TJC properly executed and notarized releases (in form and substance acceptable
to TJC, in its sole and absolute discretion) from any and all third parties from
whom waivers, releases and/or approvals are necessary (in TJC’s sole and
absolute discretion) to effectuate the transfer of the Assets to TJC free and
clear of any and all third party interests, claims, liens or security interests;

 

(c)       no material adverse change in the Seller’s assets, financial
condition, operations, operating results or prospects relating to the Subject
Franchise has occurred since the date of this Agreement;

 

(d)       no suit has been initiated or threatened by a third party that
challenges or seeks damages or other relief in connection with the transaction
or that could have the effect of preventing, delaying, making illegal or
otherwise interfering with the transaction;

 

(e)Seller has obtained and delivered to TJC all consents listed on Schedule
6(h);

 

(f)       Seller has terminated all of the Employees as of the Closing Date and
paid all wages, bonuses, commissions, vacation and sick pay, benefits and any
applicable severance to such Employees as of the Closing Date; and TJC has
reached satisfactory rehiring terms with those of the Employees it wants to
retain going forward, with such determination to be made in TJC’s sole and
absolute discretion;

 

(g)       Seller has obtained consents to the assignment of, and estoppel
letters under, the Lease attached hereto as Exhibit A, relating to the premises
of the Subject Franchise, in a form reasonably acceptable to TJC.

 

(h)       TJC has received the approval of its Board of Directors to close the
transaction contemplated by this Agreement;

 

(i)         TJC has completed its due diligence activities under Section 8 above
to its satisfaction, with such determination to be made in TJC’s sole and
absolute discretion;

 

(j)       The Seller and the Shareholder have executed and delivered, in a form
reasonably acceptable to TJC, releases of all Claims against TJC, its officers,
directors, employees, attorneys, agents, successors and assigns, arising prior
to the Closing, in form and substance acceptable to TJC in its sole discretion;
and

 

(k)       Seller has delivered payoff letters and releases of security interests
or liens from any secured lenders or lessors.

 

TJC may waive any condition specified in this Section 9 by a written waiver
delivered to Seller or Shareholder at any time prior to or at Closing.

 

10.Seller’s Closing Conditions

 

Seller’s obligation to close the transaction is subject to the satisfaction of
each of the following conditions (the “Seller’s Closing Conditions”) at or prior
to Closing:

 



- 9 -

 

 

(a)       TJC’s representations and warranties in Section 7 were true and
correct as of the date of this Agreement and are true and correct on the Closing
Date as if made at and as of Closing;

 

(b)       TJC has executed and delivered all of the documents and instruments
that it is required to execute and deliver or enter into prior to or at Closing,
and has performed, complied with or satisfied in all material respects all of
the other obligations, agreements and conditions under this Agreement that it is
required to perform, comply with or satisfy prior to or at Closing; and

 

(c)       no suit has been initiated or threatened by a third party since the
date of this Agreement that challenges or seeks damages or other relief in
connection with the transaction or that could seek to prevent the transaction.

 

Seller may waive any condition specified in this Section 10 by a written waiver
delivered to TJC at any time prior to or at Closing.

 

11.Non-Competition; Non-Solicitation; Confidentiality

 

(a)                Definitions. Wherever used in this Section 11, the term “TJC”
shall refer to TJC and any affiliate, subsidiary, or any successor or assign of
TJC. Wherever used in this Section, the phrase “directly or indirectly”
includes, but is not limited to, acting, either personally or as principal,
owner, shareholder, member, employee, independent contractor, agent, manager,
partner, joint venturer, consultant, or in any other capacity or by means of any
corporate or other device, or acting through the spouse, children, parents,
brothers, sisters, or any other relatives, friends, invitees, agents, or
associates of any of the undersigned parties. Wherever used in this Section, the
term “employees” shall refer to employees of TJC; any affiliate, subsidiary, or
any successor or assign of TJC; and any franchisee of TJC existing as of the
date of this Agreement and, to the extent allowable by law, any other person
that has been an employee (as defined above) in the twelve (12) months preceding
the date of this Agreement. Whenever used in this Section, the term
“Confidential Information” shall be defined as provided in Section 9 of
Seller’s, and Shareholder’s franchise agreement with TJC, which provisions are
hereby incorporated by reference and shall expressly further include any audio
or video recordings possessed by Seller and/or Shareholder of conversations
between TJC’s employees and both Seller and/or Shareholder. “Confidential
Information” shall also include the terms of this Agreement, and any related
communications or negotiations thereto; unless the disclosure of such
information shall be required of the Parties for the purposes of tax or legal
disclosures.

 

(b)                Consideration. The undersigned parties acknowledge that
consideration for this Agreement has been provided and is adequate.

 

(c)                Need for this Agreement. The undersigned parties recognize
that in the highly competitive business in which TJC and its affiliates and
franchisees are engaged, preservation of Confidential Information is crucial and
personal contact is important in securing new franchisees and employees, and
retaining the goodwill of present franchisees, employees, customers, and
suppliers. Personal contact is a valuable asset and is an integral part of
protecting the business of TJC. Seller and the Shareholder recognize that each
of them has had substantial contact with TJC’s employees, customers,
consultants, vendors and suppliers and Confidential Information. For that
reason, Seller and the Shareholder may be in a position to take for his, her or
its benefit the goodwill TJC has with its employees and customers (patients) and
Confidential Information now or in the future. If Seller or the Shareholder at
any time after Closing takes advantage of such Confidential Information or
goodwill for their own benefit, then the competitive advantage that TJC has
created through its efforts and investment will be irreparably harmed.

 

(d)                Non-Competition with TJC. Seller and the Shareholder agree
that, for thirty six (36) months following the date of Closing, neither Seller
nor the Shareholder, will have any direct or indirect interest (e.g., through a
spouse, common law or otherwise) as a disclosed or beneficial owner, investor,
partner, director, officer, employee, consultant, representative or agent, or in
any other capacity, in any Chiropractic Business located or operating within
twenty-five (25) miles of any chiropractic clinic currently or within such
thirty-six (36) month period owned by TJC or operated by a TJC third party
independent franchisee. The term “Chiropractic Business” means any business
which derives more than Ten Thousand Dollars ($10,000.00) of revenue per year
from the performance of chiropractic or related services, or any business which
grants franchises or licenses to others to operate such a business, with the
sole exception of (i) a regional developer license granted by TJC or (ii) a
franchise operated under a franchise agreement with TJC.

 



- 10 -

 

 

(e)                Non-Solicitation of TJC’s Employees. Seller and Shareholder
agree that for twelve (12) months after the date of this Agreement, it, he or
she will not directly or indirectly: (a) induce, canvas, solicit, or request or
advise any employees, suppliers, vendors or consultants of TJC, or any TJC
franchisee or affiliated professional corporation to accept employment with any
person, firm, or business that competes with any business of TJC or any TJC
franchisee or affiliated professional corporation; or (b) induce, request, or
advise any employee of TJC or TJC franchisee or affiliated professional
corporation to terminate such employee’s relationship with TJC or any TJC
franchisee or affiliated professional corporation; or (c) disclose to any other
person, firm, partnership, corporation or other entity, the names, addresses or
telephone numbers of any of the employees of TJC or any TJC franchisee or
affiliated professional corporation, except as required by law.

 

(f)                 Non-solicitation of TJC’s Customers (Patients). Seller and
Shareholder each agrees that for thirty six (36) months after the date of this
Agreement, it, he or she will not directly or indirectly: (a) induce, canvas,
solicit, or request or advise any customers of TJC or any TJC franchisee or
affiliated professional corporation to become customers of any person, firm, or
business that competes with any business of TJC or any TJC franchisee or
affiliated professional corporation; or (b) induce, request or advise any
customer of TJC or any TJC franchisee or affiliated professional corporation to
terminate or decrease such customer’s relationship with TJC or any TJC
franchisee or affiliated professional corporation; or (c) disclose to any other
person, firm, partnership, corporation or other entity, the names, addresses or
telephone numbers of any of the customers of TJC or any TJC franchisee or
affiliated professional corporation, except as required by law.

 

(g)                Confidential Information. Seller and Shareholder agree at all
times following the date of this Agreement, to hold the Confidential Information
in the strictest confidence and not to use such Confidential Information for
Seller’s or Shareholder’s personal benefit, or the benefit of any other person
or entity other than TJC, or disclose it directly or indirectly to any person or
entity without TJC’s express authorization or written consent. Seller and the
Shareholder fully understand the need to protect the Confidential Information
and all other confidential materials and agree to use all reasonable care to
prevent unauthorized persons from obtaining access to Confidential Information
at any time.

 

(h)                Tolling. To ensure that TJC will receive the full benefit of
this Section 11, the provisions of Subsections (d), (e) and (f) of this Section
11 will shall be extended by a length of time equal to (i) the period during
which Seller or Shareholder is in violation of Seller or the Shareholder’s
agreements under such Subsections, and (ii) without duplication, any period
during which litigation that TJC institutes to enforce the Seller or
Shareholder’s agreements under such Subsections is pending (to the extent that
Seller or Shareholder is in violation of Seller’s or Shareholder’s agreements
under such Subsections during this period).

 

(i)                 Non-Disparagement: Each of the Parties expressly covenant
and agree not to make any false representations, or to defame, disparage,
discredit or deprecate any of the other Parties or otherwise communicate with
any person or entity in a manner intending to damage any of the other Parties,
the business conducted by any of the other Parties, or the reputation of any of
the other Parties. For purposes of clarity, the obligations in this Section
apply to all methods of communications, including the making of statements or
representations through direct verbal or written communication as well as the
making of statements or representations on the Internet, through social media
sites or through any other verbal, digital or electronic method of
communication. The obligations in this Section also prohibit the Parties from
indirectly violating this Section by influencing or encouraging third parties to
engage in activities that would constitute a violation of this Section if
conducted directly by one of the Parties.

 



- 11 -

 

 

12.       Termination

 

(a)       This Agreement may be terminated by TJC, upon notice to Seller and the
Shareholder, if prior to or at Closing:

 

(i)       Seller or Shareholder defaults in the performance of any of their
material obligations under this Agreement and the default is not cured within
five business days after TJC gives notice of the default to Seller and the
Shareholder; or

 

(ii)       any TJC Closing Condition is not satisfied as of August 15, 2019, or
satisfaction of any TJC Closing Condition is or becomes impossible (other than
as a result of TJC’s breach of or failure to perform its obligations under this
Agreement), and TJC does not waive satisfaction of the condition; or

 

(iii)       Closing does not occur on or before August 15, 2019 (other than as a
result of TJC’s breach of or failure to perform its obligations under this
Agreement).

 

(b)       This Agreement may be terminated by Seller or the Shareholder, upon
notice to TJC, if prior to or at Closing:

 

(i)       TJC defaults in the performance of any of its material obligations
under this Agreement and the default is not cured within five Business Days
after Seller or Shareholder gives notice of the default to TJC;

 

(ii)       any Seller Closing Condition is not satisfied as of August 15, 2019,
or satisfaction of any Seller Closing Condition is or becomes impossible (other
than as a result of Seller’s, or Shareholder’s breach of or failure to perform
their obligations under this Agreement) and Seller does not waive satisfaction
of the condition; or

 

(iii)       Closing has not occurred by August 15, 2019 (other than as a result
of Seller’s, or Shareholder’s breach of or failure to perform their obligations
under this Agreement); or

 

(c)       This Agreement may be terminated by the written agreement of the
Parties.

 

(d)       The right of termination under this Section 12 is in addition to any
other rights that a party may have under this Agreement or otherwise, and a
party’s exercise of its right of termination shall not be considered an election
of remedies. Notwithstanding the termination of this Agreement pursuant to this
Section 12, the Parties’ confidentiality obligations under Section 11(g) shall
survive termination and continue indefinitely.

 



- 12 -

 

 

13.       Indemnification of TJC

 

(a)       Subject to Sections 15 and 16, Seller and the Shareholder agree,
jointly and severally, to indemnify TJC against and hold TJC harmless from:

 

(i)       any loss, liability, damage, cost or expense, including reasonable
attorneys’ fees and cost of investigation (“Loss”) that TJC (or its directors,
representatives, affiliates, employees, subsidiaries, and other related parties
or individuals) may suffer or incur that is caused by, arises out of or relates
to any inaccuracy in or breach of any representation and warranty by Seller or
Shareholder in Section 6 of this Agreement;

 

(ii)       any Loss that TJC may suffer or incur that is caused by, arises out
of or relates to Seller’s or Shareholder’s breach of or failure to perform any
of their covenants and obligations in this Agreement in any material respect; or

 

(iii)        any Loss that TJC may suffer or incur that is caused by, arises out
of or relates to the assertion against TJC of an Excluded Liability.

 

Claims asserted by TJC under subsections (i), (ii) and (iii) above are
hereinafter referred to as TJC’s “Indemnification Claim(s).”

 

(b)       The benefit of the indemnification obligations of Seller and the
Shareholder under this Section 13 shall extend to the respective officers,
directors, employees and agents of TJC and its affiliates.

 

14.       Indemnification of Seller and the Shareholder

 

(a)       Subject to Sections 15 and 16, TJC agrees to indemnify Seller and the
Shareholder against and hold each of them harmless from:

 

(i)       any Loss that Seller or the Shareholder may suffer or incur that is
caused by, arises out of or relates to any inaccuracy in or breach of any
representation and warranty by TJC in Section 7 of this Agreement;

 

(ii)       any Loss that Seller or the Shareholder may suffer or incur that is
caused by, arises out of or relates to TJC’s breach of or failure to perform any
of its obligations in this Agreement in any material respect; or

 

(iii)       any Loss that Seller or the Shareholder may suffer or incur that is
caused by, arises out of or relates to TJC’s operation of the Subject Franchise
after Closing.

 

Claims asserted by Seller or the Shareholder under subsections (i), (ii) and
(iii) above are hereinafter referred to as Sellers’ or the Shareholder’s
“Indemnification Claim(s).”

 

(b)       The benefit of TJC’s indemnification obligation under this Section 14
shall extend to the heirs and legal representatives of Seller and the
Shareholder.

 

15.       Threshold and Cap

 

(a)       In respect of TJC’s assertion of an Indemnification Claim under
Section 13(a)(i), TJC shall not be entitled to indemnification until the
aggregate amount for which indemnification is sought exceeds $5,000.00. If this
threshold is reached, TJC may assert an Indemnification Claim for the full
amount of the claim (going back to the first dollar) and may assert any
subsequent Indemnification Claim under Section 13(a)(i) without regard to any
threshold. The maximum aggregate amount for which TJC may assert Indemnification
Claims under Section 13 shall be the Purchase Price, unless insurance coverage
applies that provides additional coverage amounts. No threshold or cap shall
apply, however, in the case of any Loss caused by, arising out of or relating to
any fraud or intentional misrepresentation.

 



- 13 -

 

 

(b)       In respect of Seller’s and/or a Shareholder’s assertion of an
Indemnification Claim under Section 14(a)(i), Seller and/or the Shareholder
shall not be entitled to indemnification until the aggregate amount for which
indemnification is sought collectively exceeds $5,000.00. If this threshold is
reached, Seller and the Shareholder may assert an Indemnification Claim for the
full amount of the claim (going back to the first dollar) and may assert any
subsequent Indemnification Claim under Section 13(a)(i) without regard to any
threshold. The maximum aggregate amount for which Seller and/or the Shareholder
may assert Indemnification Claims under Section 14 shall be the Purchase Price,
unless insurance coverage applies that provides additional coverage amounts. No
threshold shall apply, however, in the case of any Loss caused by, arising out
of or relating to any fraud or intentional misrepresentation.

 

(c)       No threshold shall apply to TJC’s assertion of an Indemnification
Claim under Sections 13(a)(ii) or (iii) or to Seller’s or Shareholder’s
assertion of an Indemnification Claim under Sections 14(a)(ii) or (iii).

 

16.       Survival

 

(a)       An Indemnification Claim under Sections 13(a)(i) and 14(a)(i) may be
asserted at any time prior to the third anniversary of the Closing Date, with
the exception that:

 

(i)       an Indemnification Claim under Section 13(a)(i) in respect of any
inaccuracy in or breach of any of the representations and warranties in Section
6(c) (“Taxes”) may be asserted at any time prior to the expiration of the
applicable statute of limitation; and

 

(ii)       an Indemnification Claim under Section 13(a)(i) in respect of any
inaccuracy in or breach of any of the representations and warranties in Sections
6(b) (“Authority”) and 6(d) (“Title to and Condition of Assets”), may be
asserted at any time without limit, but only as to Indemnification Claims
related to title to Assets, not the condition of Assets.

 

(b)        An Indemnification Claim under Sections 13(a)(ii) and (iii) and
Sections 14(a)(ii) and (iii) may be asserted at any time prior to ninety (90)
days after the expiration of the applicable statute of limitation.

 

17.       Notice of Indemnification Claim

 

(a)       The indemnified party may assert an Indemnification Claim by giving
written notice of the Indemnification Claim to the indemnifying party. The
indemnified party’s notice shall provide reasonable detail of the facts giving
rise to the Indemnification Claim and a statement of the indemnified party’s
Loss or an estimate of the Loss that the indemnified party reasonably
anticipates that it will suffer. The indemnified party may amend or supplement
its Indemnification Claim at any time, and more than once, by written notice to
the indemnifying party.

 

(b)       If or to the extent that the Indemnification Claim is not in respect
of a Third-Party Suit, Section 18 shall apply. If or to the extent that the
Indemnification Claim is in respect of a Third-Party Suit, Section 19 shall
apply.

 



- 14 -

 

 

18.       Resolution of Claims

 

(a)       If the indemnifying party does not object to an Indemnification Claim
during the 30-day period following receipt of the indemnified party’s notice of
its Indemnification Claim, the indemnified party’s Indemnification Claim shall
be considered undisputed, and the indemnified party shall be entitled to recover
the actual amount of its indemnifiable loss from the indemnifying party, subject
to the threshold, if any, in Section 15(a) or (b).

 

(b)       If the indemnifying party gives notice to the indemnified party within
the 30-day objection period that the indemnifying party objects to the
indemnified party’s Indemnification Claim, the indemnifying party and the
indemnified party shall attempt in good faith to resolve their differences
during the 30-day period following the indemnified party’s receipt of the
indemnifying party’s notice of its objection. If they fail to resolve their
disagreement during this 30-day period, either of them may unilaterally submit
the disputed Indemnification Claim for non-binding arbitration before the
American Arbitration Association in Phoenix, Arizona in accordance with its
rules for commercial arbitration in effect at the time, which shall be a
condition precedent to seeking resolution of the disputed Indemnification Claim
before any court of competent jurisdiction. The award of the arbitrator or panel
of arbitrators may include attorneys’ fees to the prevailing party. The
prevailing party may enforce the award of the arbitrator or panel of arbitrators
in any court of competent jurisdiction.

 

19.       Third Party Suits

 

(a)       Indemnified party shall promptly give notice to indemnifying party of
any suit, demand, or claim by a third person against indemnified party, for
which indemnified party is entitled to indemnification under Section 13(a) (a
“Third Party Suit”), which may be given by notice of an Indemnification Claim in
respect of the Third-Party Suit. Indemnified party’s failure or delay in giving
this notice shall not relieve indemnifying party from its indemnification
obligation under this Section 19(a) in respect of the Third-Party Suit, except
to the extent that indemnifying party suffers or incur a loss or is prejudiced
by reason of indemnified party’s failure or delay.

 

(b)       Indemnified party shall control the defense of any Third-Party Suit.
Indemnifying party shall be entitled to copies of all pleadings and, at its
expense, may participate in, but not control, the defense and employ its own
counsel. Indemnifying party shall in any event reasonably cooperate in the
defense of the Third-Party Suit.

 

(c)       Indemnified party’s settlement of a Third-Party Suit shall also be
binding on indemnifying party, in the same manner as if a final judgment in the
amount of the settlement had been entered by a court of competent jurisdiction,
if, as part of the settlement, indemnifying party receives a binding release
providing that any liability of indemnifying party in respect of the Third-Party
Suit is being satisfied as part of the settlement. Indemnified party shall give
indemnifying party at least thirty (30) days’ prior notice of any proposed
settlement, and during this thirty (30)-day period indemnifying party may reject
the proposed settlement and instead assume the defense of the Third-Party Suit
if:

 

(i)       the Third-Party Suit seeks only money damages and does not seek
injunctive or other equitable relief against indemnified party;

 

(ii)       Indemnifying party unconditionally acknowledges in writing to
indemnified party that indemnifying party is obligated to indemnify indemnified
party in full in respect of the Third-Party Suit (except for any matters that
are not subject to indemnification under this Agreement);

 



- 15 -

 

 

(iii)       the counsel chosen by indemnifying party to defend the Third-Party
Suit is reasonably satisfactory to indemnified party;

 

(iv)       Indemnifying party furnishes indemnified party with security
reasonably satisfactory to indemnified party to assure that indemnifying party
have the financial resources to defend the Third-Party Suit and to satisfy their
indemnification obligation in respect of the Third-Party Suit;

 

(v)       Indemnifying party actively and diligently defends the Third-Party
Suit; and

 

(vi)       Indemnifying party consults with indemnified party regarding the
Third-Party Suit at indemnified party’s reasonable request.

 

If indemnifying party assumes the defense of the Third-Party Suit, indemnified
party shall be entitled to copies of all pleadings and, at its expense, may
participate in, but not control, the defense and employ its own counsel.

 

(d)       Indemnifying party may settle a Third-Party Suit in which,
indemnifying party controls the defense only if the following conditions are
satisfied:

 

(i)       the terms of settlement do not require any admission by indemnifying
party or indemnified party, in respect of any matters subject to indemnification
under Sections 13 or 14 of this Agreement, that in indemnified party’s
reasonable judgment would have an adverse effect on indemnified party; and

 

(ii)       as part of the settlement, indemnified party receives a binding
release providing that any liability of indemnified party in respect of the
Third-Party Suit is being satisfied as part of the settlement.

 

(e)       Indemnified party’s failure to defend a Third Party Suit shall not
relieve indemnifying party of its indemnification obligation under Section 13 or
Section 14 of this Agreement if indemnified party gives indemnifying party at
least thirty (30) days’ prior notice of indemnified party’s intention not to
defend the Third Party Suit and affords indemnifying party the opportunity to
assume the defense without having to satisfy the conditions in Section 19(c) for
assuming the defense.

 

20.       Expenses

 

Each party shall pay its own expenses in connection with the negotiation and
preparation of this Agreement and the closing of this transaction, including the
process of determining and paying the amount of the Adjustments under Section
4(d) above. In the event of termination of this Agreement prior to Closing
pursuant to Section 12, each Party’s obligation to pay its own expenses shall be
subject to any right of recovery as a result of a default under this Agreement
by the other party.

 

21.       Schedules

 

Nothing in any Schedule to Section 6 shall be considered adequate to constitute
an exception to the related representation and warranty in Section 6 unless the
Schedule describes the relevant facts in reasonable detail. Any exception in a
Schedule to Section 6 shall be considered an exception to any other
representation and warranty in Section 6 to which the exception relates if it is
reasonably apparent on its face that the exception in question relates to such
other representation and warranty.

 



- 16 -

 

 

22.       Parties’ Review

 

Any knowledge acquired by a party (or that should have been or could have been
acquired) as a result of any due diligence or other review or investigation in
connection with the negotiation and execution of this Agreement and the closing
of the transaction shall not limit that party’s right to rely on the other
party’s representations and warranties in this Agreement or circumscribe that
party’s entitlement to indemnification under this Agreement.

 

23.       Publicity

 

Any public announcement or similar publicity regarding this Agreement or the
transaction shall be issued only as, when and in the manner and form that TJC
determines.

 

24.       Notices

 

(a)       All notices under this Agreement shall be in writing and sent by
certified or registered mail, overnight messenger service, or personal delivery,
as follows:

 

(i)       if to Seller, to or in care of:

 

Well Adjusted Ventures, LLC

_______________________________________

________________________________________

 

(iii)       If to the Shareholder:

 

Jim Burbach

1441 9th Ave., Unit 805

San Diego, CA 92101

 

(iii)       if to TJC, to:

 

The Joint Corp.

16767 N. Perimeter Dr. Suite 240

Scottsdale, AZ 85260

Attention: Jorge Armenteros

 

with a required copy to:

 

Aaron Gagnon, Esq.

Warshawsky Seltzer, PLLC

9943 East Bell Road

Scottsdale, AZ 85260

 

(b)       A notice sent by certified or registered mail shall be considered to
have been given five business days after being deposited in the mail. A notice
sent by overnight courier service or personal delivery shall be considered to
have been given when actually received by the intended recipient. A party may
change its address for purposes of this Agreement by notice in accordance with
this Section 24.

 



- 17 -

 

 

25.       Further Assurances and Cooperation

 

(a)       The parties agree to (i) furnish to one another other such further
information, (ii) execute and deliver to one another such further documents and
(iii) do such other acts and things that any party reasonably requests for the
purpose of carrying out the intent of this Agreement and the documents and
instruments referred to in this Agreement. The Parties acknowledge that TJC may
be required to conduct audits of the financial statements of the businesses
operated using the Assets, and the Seller and the Shareholder agree to cooperate
with TJC and to provide it with any information reasonably available to the
Seller and the Shareholder to assist TJC and its representatives in conducting
such audits. For forty-five (45) days following the Closing, Seller and
Shareholder shall provide to TJC such assistances as TJC reasonably requests to
help ensure a smooth and orderly transition of ownership of the Subject
Franchise.

 

(b)       The Parties acknowledge that TJC may be required by applicable laws
and regulations to include financial statements and information relating to the
Subject Franchise in TJC’s financial statements, and TJC may be required to
perform audits of the Subject Franchise’s financial statements. Accordingly, the
Seller and the Shareholder agree to cooperate with TJC and to provide it with
any information reasonably available to the Seller and the Shareholder to assist
TJC and its representatives in obtaining such financial statements, conforming
such financial statements to applicable accounting standards and conducting such
audits (Seller’s and the Shareholder’s “Section 25(b) Duties”). Such information
includes, but is not limited to, the financial books, records and work papers of
Seller.

 

26.       Waiver

 

The failure or any delay by any party in exercising any right under this
Agreement or any document referred to in this Agreement shall not operate as a
waiver of that right, and no single or partial exercise of any right shall
preclude any other or further exercise of that right or the exercise of any
other right. All waivers shall be in writing and signed by the party to be
charged with the waiver, and no waiver that may be given by a party shall be
applicable except in the specific instance for which it is given.

 

27.       Entire Agreement

 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (together with (i) the Exhibits, (ii) the
Schedules and (iii) the Parties’ Closing Documents) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
signed by the party to be charged with the amendment.

 

28.       Assignment

 

No party may assign any of its rights under this Agreement without the prior
written consent of the other party. Notwithstanding the foregoing, TJC may
assign its rights, interests and duties under this Agreement and all ancillary
documents to a third party TJC franchisee (who desires to step in to the shoes
of TJC and complete the transaction contemplated by this Agreement) without the
necessity of obtaining any consent of Seller or Shareholder.

 

29.       No Third-Party Beneficiaries

 

Nothing in this Agreement shall be considered to give any person other than the
parties any legal or equitable right, claim or remedy under or in respect of
this Agreement or any provision of this Agreement. This Agreement and all of its
provisions are for the sole and exclusive benefit of the parties and their
respective successors, permitted assigns, heirs and legal representatives.

 



- 18 -

 

 

30.       Construction

 

(a)       All references in this Agreement to “Section” or “Sections” refer to
the corresponding section or sections of this Agreement.

 

(b)       All words used in this Agreement shall be construed to be of the
appropriate gender or number as the context requires.

 

(c)       Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

(d)       The captions of articles and sections of this Agreement are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

 

31.       Severability

 

The invalidity or unenforceability of any term or provision, or part of any term
or provision, of this Agreement shall not affect the validity and enforceability
of the other terms and provisions of this Agreement, and this Agreement shall be
construed in all respects as if the invalid or unenforceable term or provision,
or part, had been omitted. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable because it
is too broad, such provision shall be interpreted to be only as broad as is
enforceable.

 

32.       Counterparts

 

This Agreement may be signed in any number of counterparts (including by
facsimile or portable document format (pdf)), all of which together shall
constitute one and the same instrument.

 

33.       Governing Law

 

This Agreement shall be governed by the internal Laws of the State of Arizona,
without giving effect to any choice of law provision or rule (whether of the
State of Arizona or any other state) that would cause the laws of any state
other than the State of Arizona to govern this Agreement.

 

34.       Binding Effect

 

This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of parties and their respective heirs, legal representatives, successors
and permitted assigns.

 



 

 

 

[Signatures follow below]

 

 

 

 

- 19 -

 





 

IN WITNESS WHEREOF, the Parties hereto affix their signatures and execute this
Agreement as of the Effective Date.

 



 

“Seller”   “TJC”       WELL ADJUSTED VENTURES, LLC, a   The Joint Corp., a
Delaware corporation California liability company           By:   /s/ James
Burbach   By:   /s/ Peter Holt Print:   James Burbach     Peter Holt, Chief
Executive Officer Title:   Managing Member           “Shareholder”           JIM
BURBACH           /s/ James Burbach     Jim Burbach, individually    



 



 





 

 





 

 

 

Signature Page to Asset Purchase Agreement

 

 

 

 

 

 

- 20 -



 



